Citation Nr: 1340721	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  10-26 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea, to include as secondary to an acquired psychiatric disability, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.  He also had subsequent service in the United States Army National Guard of Texas.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to the benefits sought on appeal.  The April 2009 rating decision also denied entitlement to a compensable rating for bilateral hearing loss and denied entitlement to service connection for a ruptured left eardrum and the Veteran submitted a notice of disagreement on these two additional issues.  Although a statement of the case was issued on these two additional issues, in his June 2010 VA Form 9, the Veteran limited his substantive appeal to the two issues listed on the title page of this decision.  As such, the issue of entitlement to a compensable rating for bilateral hearing loss and entitlement to service connection for a ruptured left eardrum are not currently on appeal before the Board.  

A videoconference hearing was held in March 2013 before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran claims that he is entitled to service connection for PTSD because it is the result of in-service stressors in Vietnam.  Further, he claims that service connection is warranted for sleep apnea as secondary to the PTSD.

A review of the VA treatment records reflects that the Veteran was diagnosed with anxiety disorder in January 2010 and May 2012, mood disorder in February 2010, and both mood disorder and anxiety disorder in May 2011.  

VA treatment records dated in January 2010 and May 2012 reflect a diagnosis and treatment for PTSD by a VA psychiatrist.  

The March 2010 VA examiner did not diagnose the Veteran with any psychiatric diagnosis whatsoever.  

The April 2012 VA examination report did not diagnose a psychiatric disability, and indicates that the Veteran does not meet the diagnostic criteria for a diagnosis of PTSD.  The April 2012 VA examiner also indicated, under Section I, 4(b.) of the examination report, that "no other mental disorder has been diagnosed."  However, despite neither PTSD nor any other mental disorder being diagnosed, the April 2012 examiner also indicated, under Section I, 4(a.), "occupational and social impairment", that "a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication."  Moreover, the April 2012 examiner also indicated under Section II, 6, "other symptoms" that the Veteran has other symptoms attributable to "PTSD (and other mental disorders) that are not listed above" such as, avoiding crowds, depressed mood, lack of sleep, distressing dreams, night sweats, gasping for air, and urinating on himself in bed.  The examiner also stated, under Section II, 3, regarding "stressors," that the Veteran's first stressor (that the Veteran's friend, who took the Veteran's place on a helicopter mission, got shot down on the helicopter mission; the Veteran did not witness the event) is not adequate to support a diagnosis of PTSD; however, the examiner also stated at Section II, 4(b.), that the Veteran's first and second stressors contributed to the Veteran's PTSD diagnosis.  The Board finds that a remand is required in order to clarify the mental health diagnoses.

In McClain v. Nicholson, the Court held that the requirement that a claimant have a current disability in order for service connection to be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  McClain v. Nicholson, 21 Vet. App. 319 (2007). 

In this case, the VA treatment records show that the Veteran had diagnoses of PTSD, mood disorder, and anxiety disorder during the period of the claim.  Although the April 2012 VA examiner clearly does not agree with the diagnosis of PTSD, the April 2012 examination report contains contradictory findings as noted above.  Moreover, the diagnosis of PTSD by a VA psychiatrist in January 2010 cannot be ignored.  As such, the Board finds that a remand is required in order to obtain an opinion regarding whether the Veteran's PTSD, mood disorder, and/or anxiety disorder, all diagnosed during the period of the claim, is/are caused by or related to active service.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).

The Veteran receives VA treatment through VA.  A review of the paper claims file and Virtual VA claims file reflect that the most recent treatment records contained in the Virtual VA treatment records are dated in May 2012.  As such, up-to-date VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Importantly, an October 2010 VA treatment record "sleep note" indicates that a letter from a Dr. Morales at Metroplex Health System was scanned into the Veteran's VA treatment records.  The letter from Dr. Morales was noted to have been related to sleep apnea and the Veteran's military service.  A review of the VA treatment records does not reflect that any such letter from Dr. Morales is of record.  As such, a copy of this letter should be obtained on remand.

Accordingly, the case is REMANDED for the following action:


1.  Contact the Veteran and request that he provide the names, addresses, and dates of treatment of all medical providers, VA and non-VA, from whom he has received treatment for a psychiatric disability, to include mood disorder, anxiety disorder, and  PTSD, and for sleep apnea, to include appointments for his sleep apnea at Metroplex Health System.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran.  Any negative response should be documented in the claims file.

2.  Obtain copies of the Veteran's VA treatment records dating from May 2012 to the present, to specifically include a copy of the letter from Dr. Morales referred to in the October 05, 2010 VA sleep medicine note, and associate it with the claims file.

3.  Return the claims file to the April 2012 VA examiner, or suitable substitute, in order to obtain a medical opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's PTSD (diagnosed by a psychiatrist in January 2010 and in May 2012), anxiety disorder, and mood disorder is/are related to the Veteran's active service. 

The examiner is instructed to reconcile the April 2012 examiner's finding of a lack of a diagnosis of PTSD, with the prior January 2010, and the May 2012, VA diagnoses of PTSD.

The examiner is also requested to clarify the finding in the April 2012 examination report at Section I, 4(a.), that "a mental condition has been diagnosed" with the lack of any diagnosis of a mental disability at the April 2012 examination. 

The examiner is also requested to reconcile the finding at Section II, 3, that stressor number one was not adequate to support the diagnosis of PTSD with the finding at Section II, 4(b.) that stressors one and two both "contributed to the Veteran's PTSD diagnosis" with the finding that the Veteran does not meet the criteria for a diagnosis of PTSD.

The VA examiner is requested to provide a thorough rationale for the opinions provided.  The VA examiner should review the claims file and this fact should be noted in the accompanying medical report.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

If the VA examiner is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided, and identify what additional development, if any, would facilitate rendering such an opinion. 

4.  Thereafter, schedule the Veteran for a VA examination in order to determine the nature and etiology of his sleep apnea.  

The VA examiner must provide an opinion concerning whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed sleep apnea had its onset during active service or is otherwise caused by or related to active service.

The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed sleep apnea was caused, or aggravated, by any diagnosed psychiatric disability, to include PTSD. 

The VA examiner is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms

Any opinion(s) expressed should be accompanied by a complete rationale.

5.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



